
	

116 S1861 IS: Streamlining Part D Appeals Process Act
U.S. Senate
2019-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 1861
		IN THE SENATE OF THE UNITED STATES
		
			June 13, 2019
			Mr. Cardin (for himself and Mr. Cornyn) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To provide for the treatment of a pharmacy counter refusal as a coverage determination under
			 Medicare part D.
	
	
		1.Short title
 This Act may be cited as the Streamlining Part D Appeals Process Act.
		2.Providing for the treatment of a pharmacy counter refusal as a coverage determination under
 Medicare part DSection 1860D–4(g) of the Social Security Act (42 U.S.C. 1395w–104(g)) is amended by adding at the end the following new paragraph:
			
 (3)Treatment of pharmacy counter refusal as coverage determinationFor plan years beginning on or after January 1, 2020, the refusal by a pharmacy to fill a prescription for a covered part D drug under a prescription drug plan shall be treated as a coverage determination subject to reconsideration and appeal pursuant to this subsection and subsection (h)..
		
